ITEMID: 001-101952
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF GRZEGORZ JOŃCZYK v. POLAND
IMPORTANCE: 4
CONCLUSION: No violation of Art. 5-1
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 5. The applicant was born in 1976 and is currently detained in Kassel, Germany.
6. On 7 December 2007 the applicant was arrested on suspicion of uttering threats and domestic violence. On 8 December 2007 the Żary District Court ordered his detention on remand.
7. On 22 December 2007 he was admitted to a psychiatric hospital and diagnosed with paranoid schizophrenia. He was discharged from the hospital on 2 January 2008.
8. On 9 April 2008 the Żary District Court gave a decision and discontinued the proceedings against the applicant. The court found it established that the applicant had committed the offences with which he had been charged. However, he could not have been held criminally responsible as he had been suffering from paranoid schizophrenia. It further referred to the experts' opinion and ordered that the applicant be placed in a psychiatric hospital.
9. On the same date the court also refused the applicant's motion for release. The court considered that there was a reasonable suspicion that the applicant might commit another crime.
10. On 23 April 2008 the Żary District Court extended the applicant's detention until 22 September 2008. The court referred to the reasons given previously. In addition, it relied on the risk that the applicant might commit yet another offence. It stressed that it was necessary to keep the applicant in detention until his admission to a psychiatric hospital.
11. The applicant was transferred between different detention centres. After 28 March 2008 he was detained in the Nowa Sól Detention Centre.
12. On 21 May 2008 the Żary District Court was informed that the applicant had appealed against the decision of 9 April 2008. However he had filed his appeal with the Supreme Court instead of with the Regional Court. Therefore, the Supreme Court asked the lower court to examine whether the applicant's motion could be regarded as an appeal against the decision of 9 April 2008.
13. On 2 July 2008 the Zielona Góra Regional Court dismissed the applicant's appeal and upheld the decision of 9 April 2008. The court held that all the conditions for imposing the preventive measure on the applicant had been met.
14. On 7 July 2008 the Żary District Court gave a decision and ordered that the applicant be placed in the Lubiąż Psychiatric Hospital. It was also established that the applicant could be admitted to this facility on 8 August 2008. However, the applicant subsequently appealed against this decision in so far as it related to the choice of hospital and the case file was transferred to the Zielona Góra Regional Court. On 29 August 2008 the Zielona Góra Regional Court upheld the decision of 7 July 2008.
15. The applicant was admitted to the hospital on 15 September 2008.
16. It appears that he left the hospital on a later unknown date before February 2009.
17. The Code of Criminal Procedure of 1997, which entered into force on 1 September 1998, defines pre-trial detention as one of the so-called “preventive measures” (środki zapobiegawcze).
18. A more detailed rendition of the relevant domestic law and practice concerning the imposition of pre-trial detention (aresztowanie tymczasowe), the grounds for its prolongation, release from detention and rules governing other preventive measures can be found in the Court's judgments in the cases of Gołek v. Poland (no. 31330/02, §§ 2733, 25 April 2006) and Celejewski v. Poland (no. 17584/04, §§ 2223, 4 August 2006).
19. Article 264 § 3 of the Code of Criminal Procedure provides:
“If the proceedings are discontinued by reason of insanity of the accused, preliminary detention may be maintained pending the application of a preventive measure.”
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-1
